Citation Nr: 0201846	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  01-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The record fails to reveal any award to show the veteran 
engaged in combat with the enemy during active service.

3.  There is insufficient evidence to corroborate the 
veteran's statements and testimony that he was present during 
the events claimed as in-service stressors.


CONCLUSION OF LAW

The veteran did not incur PTSD during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant 's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran). 

In the present case, the August 2001 statement of the case 
contained the laws and regulations pertinent to establishing 
a claim of entitlement to service connection.  The veteran 
was afforded a VA examination in May 2000 and a copy of the 
report has been associated with the claims file.  
Correspondence dated in January, May, and November 2000 
notified the veteran of additional evidence and information 
that was needed to support his claim.  A notification letter 
dated in April 2001 informed the veteran that his claim was 
again denied because the requested information was never 
received by the RO.  Statements from the veteran of his 
reported stressors and verification of two incidents in 
Vietnam were obtained and associated with the claims file.  
In addition, the veteran faxed additional records at his 
December 2001 videoconference, waiving consideration of this 
evidence by the RO.  The action by the RO reflected in the 
record indicates no reasonable possibility that any further 
assistance would aid the veteran in substantiating his claim.  
38 U.S.C.A. § 5103A.  

Factual Background

Service medical records are negative for complaints or 
findings related to PTSD.  Treatment records dated in May, 
June, and July 1965 list the veteran's home Air Force base in 
Oklahoma twice and Clarke Air Force Base in the Philippines 
once.

Information contained in the veteran's DD-214 indicates the 
veteran's military occupational specialty (MOS) was 
electrician and that he had four months and one day of 
foreign service.  Decorations, medals, or other awards do not 
denote combat and do not include the Vietnam Service Medal or 
the Republic of Vietnam Campaign Medal.  An AF Form 7 
indicates the veteran had temporary duty from May 9, 1965 to 
August 29, 1965.  A Selection Notification and Airman Action 
Form (SAC 495) dated in September 1965 submitted by the 
veteran indicates he was on temporary duty in Vietnam and 
unavailable until the present time.

A chronology of VC/NVA attacks on the ten primary United 
States Air Force Bases in the Republic of Vietnam shows that 
there were two standoff and snapper attacks on July 1, 1965, 
at Da Nang.  One serviceman was killed in action.

A United States casualty list compiled from information from 
the United States Secretary of Defense shows that a Staff 
Sergeant by the name of [redacted] was a killed in 
the province of Quang Nam on July 1, 1965, under hostile 
conditions.

The veteran underwent a psychiatric evaluation at Mental 
Health, Inc. in February 1999.  He received a diagnosis of 
PTSD involving his Vietnam experiences.  

The veteran submitted a personal statement and statements 
from his ex-wife and daughter in March 2000.  Based on these 
statements, the veteran met his ex-wife shortly after he 
separated from service.  At that time he separated himself 
from others in group settings and was more of an observer 
than a participant.  He was uncomfortable around people of 
Asian descent and used derogatory names when referring to 
them.  Shortly after their marriage he became more isolated, 
refusing to visit with family and friends.  He began having 
violent dreams in which he screamed, yelled, and banged on 
the walls.  He often had kept concealed weapons on his person 
and in his car.  In later years when he became angry or 
depressed he went hiking alone for days or weeks at a time.  
As years progressed he became more and more isolated 
emotionally and physically.  After his divorce he built a 
small home in an isolated area in the mountains.

The veteran underwent a VA examination in May 2000.  His 
history indicates his base was attacked shortly after 
arriving at Da Nang in Vietnam.  He reported that Sergeant 
[redacted] was killed, but could not recall if he witnessed it or 
just saw the body.  The examiner diagnosed the veteran as 
having chronic, delayed PTSD.  The examiner stated that the 
veteran's PTSD appeared to have been present since he came 
out of Vietnam.

A letter from a social worker at the Vet Center in Beckley, 
West Virginia dated in November 2000 states that any records 
pertaining to a serviceman on a temporary duty will show his 
or her home base of operation rather than the location of the 
temporary assignment.  It was also noted that Clark Air Force 
Base in the Philippines, which is where the veteran was 
treated for second-degree burns, was the closest medical 
hospital to Vietnam for the Air Force.

Correspondence dated in November 2000 requesting verification 
from the State Department of the veteran's service dates in 
Vietnam resulted in a response that there was no record of 
requested documents or information.

A letter dated in September 2001 from a retired United States 
Air Force Sergeant states that when a serviceman was on 
temporary duty away from his home base, it was customary to 
list the home base on treatment records to ensure that they 
would be associated with the serviceman's permanent records.

The veteran testified during a December 2001 video conference 
that a serviceman's home base is used even when he or she is 
being treated at a different base.  He explained that this 
was the reason treatment records during his temporary duty in 
Vietnam reflected his home base and the Philippine Air Force 
Base Hospital rather than Vietnam.  He stated that during a 
mortar and small arms attack at Da Nang Air Base he witnessed 
Sergeant [redacted] get killed.  When asked why he was sent to 
Vietnam for a temporary duty his response was that he did not 
know why he was sent to Vietnam, but that he was the only 
electrician on the base.  He also mentioned that he went out 
at night and referred to an observation group.  He stated 
that he began to receive medication two years after 
separation from service even though he was not aware that he 
had PTSD at the time.

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clearing and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f), see also Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  The phrase "engaged in combat with the enemy" 
requires that a veteran has participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Determining whether a 
veteran engaged in combat with the enemy requires evaluation 
of all pertinent evidence in each particular case.  
VAOPGCPREC 12-99. 

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran 's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement is medical evidence of a nexus between 
the claimed in-service stressor and the current disability.  
However, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau, 9 Vet. App. at 396.  In addition, medical 
nexus evidence may not be substituted by application of the 
provisions of § 1154(b).  Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Cohen, 10 Vet. App. at 138.

In this case, the evidence shows that the veteran is 
currently diagnosed as having PTSD as a result of alleged 
experiences in service.  Thus, the Board must determine 
whether there is credible supporting evidence that the 
veteran's alleged in-service stressors actually occurred. 

The initial issue for consideration is whether the veteran 
engaged in combat with the enemy.  Information obtained from 
the veteran's DD 214 shows that he did not received any 
medals or awards that are associated with combat.  In 
addition, his MOS was that of electrician.  Moreover, with 
the exception of temporary duty (TDY) overseas, the veteran 
served most of his active duty in the continental United 
States.  Since the evidence does not show that the veteran 
engaged in combat with the enemy, his lay testimony alone may 
not establish the occurrence of the claimed in-service 
stressor and, therefore, it must be corroborated by credible 
supporting evidence.

The veteran has alleged that while on TDY in Vietnam, he 
witnessed the death of Sergeant [redacted] during an attack at Da 
Nang.  In support of his statement, the veteran submitted AF 
Form 7 that shows he had temporary duty from May to August 
1965, an SAC 495 Form that indicates he was on temporary duty 
in Vietnam, a chronology of VC/NVA attacks that shows a 
serviceman was killed during attacks on July 1, 1965, at Da 
Nang, and a casualty report that shows that Sergeant [redacted] 
was a killed in the province of Quang Nam on July 1, 1965, 
under hostile conditions.

While the evidence does not dispute the fact that Sergent 
[redacted] was killed on the day there was an attack on Da Nang, 
the question to be resolved is whether the veteran, while on 
TDY in Vietnam, was present during the events that he claimed 
as in-service stressors.

Even conceding the veteran's presence in Vietnam, there is no 
evidence other than the veteran's statement with regard to 
where he was based in Vietnam.  The veteran has provided no 
information to aid the RO in pinpointing his location or 
activities during his temporary duty.  Documents he submitted 
showing attacks at Da Nang and the death of Sergeant [redacted] 
only verify the fact that these events occurred, not that the 
veteran was there to witness them.  These events are not 
considered stressors unless it can be shown that the veteran 
was there to witness them.

In summary, in this case, the Board finds no credible, 
corroborating evidence of record to show the veteran was 
assigned to a unit in Da Nang that was attacked on July 1, 
1965, or that he witnessed the killing of Sergeant [redacted]. 

Since the preponderance of the evidence is against service 
connection for PTSD the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

